DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6, 10-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAWASAKI et al (US 20210274571).
Regarding claim 1, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management method implemented by an access and mobility management function (AMF, fig. 2-9) network element, wherein the LAN communication management method comprises: 
obtaining registration area information of a terminal (UE, fig. 2-9), a LAN identifier (ID) of the terminal, and service area information corresponding to the LAN ID (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291); 
determining, based on the registration area information and the service area information, LAN communication area information of the terminal (fig. 6, fig. 7, ¶ 0133-0136, 0211-0212 and 0232); and sending, to the terminal, LAN information of the terminal, wherein the LAN information comprises the LAN ID and the LAN communication area information (fig. 6, step s808, fig. 7, steps s910 and s912, ¶ 0133-0136, 0217-0219, 0227 and 0234).

receiving, from an access and mobility management function (AMF, fig. 2-9) network element, LAN information comprising a LAN identifier (ID) of the terminal and LAN communication area information of the terminal (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291); and 
managing LAN communication of the terminal based on the LAN information (fig. 6, fig. 7, ¶ 0133-0136, 0211-0212 and 0232).
Regarding claims 8, 16-17 KAWASAKI et al discloses, further comprising receiving, from the AMF (AMF, fig. 2-9) network element, a first message comprising the LAN information, wherein the first message is one of a configuration update message, a registration response message, or a protocol data unit (PDU) session management response message (¶ 0011-0013).
Regarding claim 9, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management apparatus (AMF, fig. 2-9) comprising: 
a memory (740, fig. 5) configured to store program instructions; and a processor (700, fig. 5) coupled to the memory (740, fig. 5) (¶ 0068-0069, fig. 5), wherein the program instructions cause the processor to be configured to:
 obtain registration area information of a terminal (UE, fig. 2-9), a LAN identifier (ID) of the terminal, and service area information corresponding to the LAN ID (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291); 

send, to the terminal, LAN information of the terminal, wherein the LAN information comprises the LAN ID and the LAN communication area information (fig. 6, step s808, fig. 7, steps s910 and s912, ¶ 0133-0136, 0217-0219, 0227 and 0234). 
Regarding claim 15, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management apparatus comprising: 
a memory (740, fig. 5) configured to store program instructions; and a processor (700, fig. 5) coupled to the memory (740, fig. 5), wherein the program instructions cause the processor (700, fig. 5) (¶ 0068-0069, fig. 5) to be configured to: 
receive, from an access and mobility management function (AMF) network element, LAN information of a terminal, wherein the LAN information comprises a LAN identifier (ID) of the terminal and LAN communication area information of the terminal (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291);
 and manage, based on the LAN information, LAN communication of the terminal (fig. 6, step s808, fig. 7, steps s910 and s912, ¶ 0133-0136, 0217-0219, 0227 and 0234).
Regarding claim 17, KAWASAKI et al discloses, further comprising: receiving, from a LAN service management function (SMF) network element, a second subscription data update notification comprising the LAN ID, the service area information, and a second ID of the terminal; further obtaining, based on the second ID, the registration area information; further obtaining, from the second subscription data 
Regarding claim 18, KAWASAKI et al discloses, further comprising: receiving, from the terminal, a second registration request message carrying a second ID of the terminal; sending, to a LAN service management function (LSMF) network element, a second subscription data request message carrying the second ID (¶ 0133-0136, 0380-0282); receiving, from the LSMF network element, a second subscription data response message carrying the LAN ID and the service area information; generating the registration area information (¶ 0133-0136, 0380-0282); obtaining, from the second subscription data response message, the LAN ID and the service area information; and sending, to the terminal, a second registration response message comprising the LAN information (¶ 0133-0136, 0380-0286).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643